     Case 3:18-cv-02280-DMS-AHG Document 208 Filed 12/08/20 PageID.2959 Page 1 of 8



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     PRUCO LIFE INSURANCE                              Case No.: 18cv2280 DMS (AHG)
       COMPANY, an Arizona Corporation,
12
                                        Plaintiff,       ORDER GRANTING IN PART AND
13                                                       DENYING IN PART LIFE
       v.                                                ADVANCE, LLC’S MOTION TO
14
                                                         DISMISS CROSS AND THIRD-
       CALIFORNIA ENERGY
15                                                       PARTY CLAIMS OF MICKEY
       DEVELOPMENT, INC., a dissolved
                                                         NICHOLSON AND JASON
16     California Corporation, TIMOTHY
                                                         VOELKER
       BRYSON, an individual, MICKEY
17
       NICHOLSON, an individual, JOHN J.
18     WALSH, an individual, EDWARD
       SPOONER, trustee of the LIVING
19
       TRUST OF EDWARD SPOONER, LIFE
20     ADVANCE, LLC, a Nevada corporation,
       DOES 1-10,,
21
                                     Defendants.
22
23     AND ALL RELATED CROSS CLAIMS
       AND THIRD PARTY CLAIMS.
24
25
26           This case returns to the Court on Life Advance, LLC’s motion to dismiss the Cross
27     and Third-Party Claims of Mickey Nicholson and Jason Voelker. Nicholson and Voelker
28

                                                     1
                                                                              18cv2280 DMS (AHG)
     Case 3:18-cv-02280-DMS-AHG Document 208 Filed 12/08/20 PageID.2960 Page 2 of 8



1      filed an opposition to the motion, and Life Advance filed a reply.1 For the reasons
2      discussed below, the motion is granted in part and denied in part.
3                                                   I.
4                                            DISCUSSION
5             Nicholson and Voelker each have seven claims pending against Life Advance: (1)
6      declaratory relief, (2) rescission of transfer, (3) equitable lien, (4) inducing breach of
7      contract, (5) intentional interference with prospective economic advantage, (6) negligent
8      interference with prospective economic advantage, and (7) constructive trust. Nicholson
9      and Voelker do not oppose Life Advance’s request to dismiss their rescission claims. The
10     Court addresses the remaining claims below.
11     A.    Legal Standard
12           In Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937 (2009), and Bell Atlantic Corp. v.
13     Twombly, 550 U.S. 544 (2007), the Supreme Court established a more stringent standard
14     of review for 12(b)(6) motions. To survive a motion to dismiss under this standard, “a
15     complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief
16     that is plausible on its face.’” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 570).
17     “A claim has facial plausibility when the plaintiff pleads factual content that allows the
18     court to draw the reasonable inference that the defendant is liable for the misconduct
19     alleged.” Id. (citing Twombly, 550 U.S. at 556).
20           “Determining whether a complaint states a plausible claim for relief will ... be a
21     context-specific task that requires the reviewing court to draw on its judicial experience
22     and common sense.” Id. at 679 (citing Iqbal v. Hasty, 490 F.3d 143, 157-58 (2d Cir. 2007)).
23     In Iqbal, the Court began this task “by identifying the allegations in the complaint that are
24
25
26     1
         After the motion was submitted, Nicholson and Voelker filed a motion for leave to file a
27     surreply brief, to which Life Advance filed an opposition and Nicholson and Voelker filed
       a reply. The Court finds the surreply unnecessary to the resolution of the present motion,
28     and therefore denies the request to allow that filing.
                                                      2
                                                                                    18cv2280 DMS (AHG)
     Case 3:18-cv-02280-DMS-AHG Document 208 Filed 12/08/20 PageID.2961 Page 3 of 8



1      not entitled to the assumption of truth.” Id. at 680. It then considered “the factual
2      allegations in respondent’s complaint to determine if they plausibly suggest an entitlement
3      to relief.” Id. at 681.
4             In this case, the Court approaches its task of deciding the motion to dismiss while
5      keeping in mind the admonition from the Supreme Court that “[a] document filed pro se is
6      ‘to be liberally construed,’ and ‘a pro se complaint, however inartfully pleaded, must be
7      held to less stringent standards than formal pleadings drafted by lawyers[.]’” Erickson v.
8      Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97,106 (1976))
9      (internal citations omitted). That Nicholson and Voelker are proceeding pro se does not
10     relieve Life Advance of its burden to show that dismissal is appropriate. See Abbey v.
11     Hawaii Employers Mutual Ins. Co., No. 09-000545 SOM/BMK, 2010 WL 4273111,at *4
12     (D. Hawaii Oct. 22, 2010) (stating that although pro se complaint “is not a model of
13     clarity,” defendant bears burden of persuading court that dismissal is warranted).
14     Furthermore, “a motion to dismiss is not the appropriate procedural vehicle to test the
15     merits of Plaintiff’s FAC and the claims asserted therein.” Walker v. City of Fresno, No.
16     1:09-cv-1667-OWW-SKO, 2010 WL 3341861, at *4 (E.D. Cal. Aug. 23, 2010) (citing
17     Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001)). Rather, on a motion to dismiss the
18     Court’s review is limited to determining whether the factual allegations in the complaint
19     state a plausible claim for relief.
20     B.     Standing
21            Before turning to the individual claims, the Court first addresses Life Advance’s
22     argument that Nicholson and Voelker lack standing. Life Advance raises a number of
23     arguments here. First, it argues Nicholson and Voelker lack standing because they claim
24     to be owners or equity stake holders of California Energy Development Company, not
25     California Energy Development, Inc. Nicholson and Voelker explain this was merely a
26     “scrivener’s error[,]” (Opp’n at 2), which the Court accepts. Thus, this argument does not
27     warrant dismissal for lack of standing.
28

                                                    3
                                                                                18cv2280 DMS (AHG)
     Case 3:18-cv-02280-DMS-AHG Document 208 Filed 12/08/20 PageID.2962 Page 4 of 8



1            Second, Life Advance argues Nicholson and Voelker lack standing because neither
2      was a party to nor beneficiary of the Policy. However, Life Advance fails to explain how
3      that affects Nicholson or Voelker’s standing to bring the particular claims asserted. Its
4      conclusory assertion, without any analysis of the particular claims asserted, is insufficient
5      to warrant dismissal.
6            Third, Life Advance suggests that even if Nicholson and Voelker were shareholders
7      of California Energy, their status as shareholders would be insufficient to confer standing.
8      However, Nicholson and Voelker do not bring their claims solely as alleged shareholders.
9      Rather, they appear to be alleging claims on their own behalves, as well.
10           To that extent, Life Advance argues that Nicholson and Voelker are unable to satisfy
11     the causation element of the standing test. Specifically, Life Advance asserts that any
12     injuries suffered by Nicholson and Voelker were the result of actions taken by Roberts and
13     Pruco. However, Nicholson and Voelker allege that Life Advance was aware of concerns
14     and potential problems with transfers of the Policy before the Policy was transferred, but
15     proceeded with the transfer anyway. (See, e.g., Cross and Third-Party Claims ¶¶90-92,
16     ECF No. 152.) Based on those allegations, Life Advance is not entitled to dismissal of
17     Nicholson and Voelker’s claims based on a failure to prove the causation element of the
18     standing test. In sum, Life Advance is not entitled to dismissal of Nicholson and Voelker’s
19     claims on the ground they lack standing.
20     C.    Equitable Lien
21           Turning to the individual claims, the first of those claims is for an equitable lien.
22     This is not the first time the Court has addressed a claim for equitable lien in this case. The
23     issue first arose on John Walsh’s motion to set aside his default on Life Advance’s Cross
24     Claim. (See ECF No. 100.) In granting that motion, the Court found Mr. Walsh could
25     have an equitable lien on the Policy proceeds because he allegedly paid certain of the
26     premiums on the Policy. Nicholson and Voelker assert they, too, paid certain premiums
27     on the Policy, and thus they have also stated a claim for equitable lien. Life Advance
28     disagrees.

                                                      4
                                                                                    18cv2280 DMS (AHG)
     Case 3:18-cv-02280-DMS-AHG Document 208 Filed 12/08/20 PageID.2963 Page 5 of 8



1            As set out in the Court’s order on Mr. Walsh’s motion, a claim for equitable lien on
2      policy proceeds may lie where the claimant has paid premiums on the policy. Life Advance
3      argues neither Nicholson nor Voelker did so, therefore their claims for equitable lien must
4      be dismissed. Whether Nicholson and Voelker actually paid any premiums, however, goes
5      to the merits of their claims, not whether the claims have been properly pleaded. In
6      considering whether the claims have been properly pleaded, the Court looks only to the
7      allegations of the Cross and Third-Party Claims.        There, Nicholson alleges that he
8      “voluntarily paid the premiums” on the Policy. (Cross and Third-Party Claims ¶121.)2
9      There are no similar allegations as to Voelker, however, Accordingly, the Court grants the
10     motion to dismiss Voelker’s claim for equitable lien, and denies the motion to dismiss
11     Nicholson’s claim for equitable lien.
12     D.    Inducing Breach of Contract
13           The next claim at issue is for inducing breach of contract. The elements of this claim
14     are: (1) that there was a contract between Nicholson and Voelker and a third party, (2) that
15     Life Advance knew of the contract, (3) that Life Advance intended to cause the third party
16     to breach the contract, (4) that Life Advance’s conduct caused the third party to breach the
17     contract, (5) that Nicholson and Voelker were harmed, and (6) that Life Advance’s conduct
18     was a substantial factor in causing Nicholson and Voelker’s harm. CACI 2200. Life
19     Advance argues Nicholson and Voelker have failed to allege sufficient facts to support
20     these elements, therefore the claim should be dismissed.
21
22
23     2
        In defending against Life Advance’s motion for summary judgment, Nicholson submitted
       evidence to support his allegation that he paid at least one of the Policy premiums. (See
24     ECF No. 151-2 at 37.) Although the Court does not consider that evidence in ruling on the
25     present motion, the Court notes that evidence, on its face, does not support Nicholson’s
       allegation. Rather, that check was paid from the account of Ameross, Inc. (Id.) Nicholson
26     (and Voelker) are reminded of their obligations under Federal Rule of Civil Procedure 11
27     to ensure that “the factual contentions have evidentiary support or, if specifically so
       identified, will likely have evidentiary support after a reasonable opportunity for further
28     investigation or discovery[.]” Fed. R. Civ. P.11(b)(3).
                                                    5
                                                                                 18cv2280 DMS (AHG)
     Case 3:18-cv-02280-DMS-AHG Document 208 Filed 12/08/20 PageID.2964 Page 6 of 8



1            The Cross and Third-Party Claims allege there was a contract between Nicholson,
2      Roberts and California Energy. (Cross and Third-Party Claims ¶123.) The subject matter
3      and specifics of that contract are unclear. There is also an allegation of a contract “between
4      Roberts, PRUCO, Nicholson, and California Energy Development Company in which a
5      key-man policy was purchased for the benefit of the Company and shareholders of which
6      Voelker is an equity holder by way of assignment.” (Id. ¶124.) This allegation provides
7      slightly more information about the subject matter of the contract, but is still short on
8      specifics. It is also unclear whether these allegations are referring to the same contract or
9      two different contracts. What does seem clear, from the Cross and Third-Party Claims and
10     Nicholson and Voelker’s opposition to the present motion, is that the contract or contracts
11     at issue in this claim do not include the Policy. Aside from that, however, it is unclear
12     exactly what contract Nicholson and Voelker are relying on. The Court agrees with Life
13     Advance that there are insufficient factual allegations to support this claim, and thus it must
14     be dismissed.
15     E.    Interference with Economic Advantage Claims
16           The next two claims allege intentional and negligent interference with prospective
17     economic advantage. The elements of a claim for intentional interference are: (1)
18     Nicholson and Voelker were in an economic relationship with a third party that probably
19     would have resulted in economic benefit to them, (2) Life Advance knew of that
20     relationship, (3) Life Advance engaged in wrongful conduct, (4) by engaging in this
21     conduct, Life Advance intended to disrupt the relationship or knew that disruption of the
22     relationship was certain or substantially certain to occur, (5) the relationship was disrupted,
23     (6) Nicholson and Voelker were harmed, and (7) Life Advance’s conduct was a substantial
24     factor in causing Nicholson and Voelker’s harm.           CACI 2202.       The elements of a
25     claim for negligent interference are similar, with adjustments to the state of mind
26     requirement and the conduct requirement. See CACI 2204 (setting out “knew or should
27     have known” requirement, and requirement that defendant “failed to act with reasonable
28     care[.]”) Life Advance argues the intentional interference claim should be dismissed

                                                      6
                                                                                    18cv2280 DMS (AHG)
     Case 3:18-cv-02280-DMS-AHG Document 208 Filed 12/08/20 PageID.2965 Page 7 of 8



1      because it did not engage in any wrongful conduct, and that the negligent interference claim
2      should be dismissed because Life Advance owed no duty to Nicholson and Voelker.
3            The Court agrees these claims should be dismissed, but not for the reasons set forth
4      by Life Advance. Rather, the claims are subject to dismissal because Nicholson and
5      Voelker do not allege that they were in an economic relationship with a third party that
6      inured to their benefit. Rather, the economic relationship that appears to serve as the basis
7      for these claims is the economic relationship between California Energy and Pruco. (Cross
8      and Third-Party Claim ¶131) (“There was an economic relationship between California
9      Energy Development Company and PRUCO which was meant to benefit California Energy
10     Development and its shareholders, including Nicholson and Voelker in the event of Jim
11     Robert’s Death.”)     Because that relationship did not involve Nicholson or Voelker
12     personally, the first element of the claims is not satisfied, and therefore the claims must be
13     dismissed.3
14     F.    Constructive Trust
15           The final claim at issue here is for constructive trust. To prevail on this claim,
16     Nicholson and Voelker must satisfy the following three conditions: “(1) the existence of
17     a res (property or some interest in property); (2) the right of a complaining party to that
18     res; and (3) some wrongful acquisition or detention of the res by another party who is not
19     entitled to it.” Communist Party v. 522 Valencia, Inc., 35 Cal. App. 4th 980, 990, 41 Cal.
20     Rptr. 2d 618 (1995) (citations omitted).
21           Life Advance argues this claim should be dismissed because Nicholson and
22     Voelker have failed to establish they have any right to the Policy proceeds or that Life
23     Advance acquired the Policy through wrongful means. As with certain of Life Advance’s
24     other arguments, however, these arguments go to the merits of the claim, not whether the
25
26
       3
27      To the extent Nicholson and Voelker base these claims on their alleged status as third
       party beneficiaries of the economic relationship between California Energy and Pruco, they
28     have failed to cite any legal authority to support such a theory.
                                                     7
                                                                                   18cv2280 DMS (AHG)
     Case 3:18-cv-02280-DMS-AHG Document 208 Filed 12/08/20 PageID.2966 Page 8 of 8



1      claim has been properly pleaded, which is the issue in the present motion. Absent a
2      showing that the claim is not properly pleaded, Life Advance’s motion to dismiss this
3      claim is denied.
4                                                 II.
5                                  CONCLUSION AND ORDER
6            For the reasons set out above, Life Advance’s motion to dismiss the Cross and
7      Third-Party Claims of Nicholson and Voelker is granted in part and denied in part.
8      Specifically, the Court grants the motion to dismiss the claims for rescission, Voelker’s
9      claim for equitable lien, the claims for inducing breach of contract, intentional
10     interference with prospective economic advantage and negligent interference with
11     prospective economic advantage. The motion is denied as to Nicholson’s claim for
12     equitable lien and the claims for constructive trust. The Court also reject Life Advance’s
13     argument that Nicholson and Voelker lack standing.
14           Although Life Advance requests that the Court dismiss Nicholson and Voelker’s
15     claims without further leave to amend, the Court declines to do so. Instead, the Court
16     grants Nicholson and Voelker leave to amend their claims to cure the pleading
17     deficiencies set out above.4 If Nicholson and Voelker choose to amend their claims, they
18     shall file their amended pleading on or before December 18, 2020.
19           IT IS SO ORDERED.
20     Dated: December 8, 2020
21
22
23
24
25
26
       4
27       There is one exception to the grant of leave to amend: The rescission claim. Because
       Nicholson and Voelker did not oppose the request to dismiss that claim, that claim is
28     dismissed with prejudice and without leave to amend.
                                                    8
                                                                                 18cv2280 DMS (AHG)
